Citation Nr: 1108018	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-12 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the Veteran's death due to injury sustained in an October [redacted], 2005 motor vehicle accident was the result of willful misconduct, for purposes of entitlement to Dependency and Indemnity compensation (DIC) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from October 1999 to October 2005.  He died on October [redacted], 2005, in a motor vehicle accident in Germany.  The appellant is his widow (surviving spouse).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 Administrative Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  However, ultimate jurisdiction of the claim resides with the RO in Columbia, South Carolina, which is the RO closest to the appellant's current domicile.  

In December 2010, the appellant presented testimony at a hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing).  The appellant also submitted new medical evidence on the day of her December 2010 hearing.  This evidence has not yet been considered by the RO, the Agency of Original Jurisdiction.  However, because this evidence was submitted with a waiver of RO consideration, the Board accepts it for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2005, as the result of multiple blunt force injuries sustained in an in-service motor vehicle accident while stationed in Germany.     

2.  The evidence of record demonstrates that the Veteran's in-service death in an October 2005 motor vehicle accident was not incurred in the line of duty, but rather was incurred as a direct result of an act of willful misconduct due to alcohol intoxication and colliding with another vehicle when attempting to pass.  

3.  At the time of the accident, the Veteran's blood alcohol content was at least 0.120 grams of alcohol per 100 milliliter (ml) of blood, which exceeded the legal limit.


CONCLUSION OF LAW

The Veteran's death was the result of willful misconduct, such that the criteria for entitlement to DIC benefits are not met.  38 U.S.C.A. §§ 105(a), 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(k), (m), (n), 3.301, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In the present case, the Board acknowledges no VCAA letter was sent to the appellant.    

However, the provisions of the VCAA have no effect on an appeal where as here, the law, and not the underlying facts or development of the facts, is dispositive of the matter.  38 C.F.R. § 3.159(b)(3)(i), (d)(1)-(3) (2010); Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  

Governing Laws and Regulations for Willful Misconduct

When it is determined that a Veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, his surviving spouse is generally entitled to DIC.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see generally 38 U.S.C.A. Chapter 11.  Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  For DIC purposes, the term Veteran includes a person who died during active service and whose death was not due to willful misconduct.  38 C.F.R. § 3.1(d)(1).  
 
Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  In fact, the Federal Circuit has held that a finding of willful misconduct precludes a finding of service connection for the purposes of DIC entitlement under 38 U.S.C.A. § 1310.  See Myore v. Nicholson, 489 F.3d 1207, 1212 (2007). 

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  38 C.F.R. § 3.1(n)(3).  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  38 C.F.R. § 3.1(n).  

The simple drinking of alcoholic beverage is not of itself willful misconduct; however, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct. 38 C.F.R. § 3.301(c)(2).  Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).

38 U.S.C.A. § 105(a) establishes a presumption in favor of a finding of line of duty.  If it is determined that an exception does apply (such as willful misconduct), and the claim is denied solely on the basis of such exception, it must be established that the denial of the claim was justified by a preponderance of the evidence.  Daniel v. Brown, 9 Vet. App. 348, 351 (1996); Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  

In determining willful misconduct, laboratory tests bearing on the issue of alcoholic intoxication together with all other facts and circumstances should be considered.  A table was developed by the National Safety Council (NSC) in 1938.  In 1960, Blood Alcohol Concentration (BAC) for "under the influence" was reduced from .15 to .10, then reduced again to .08 in 2004.  Under 23 U.S.C.A. § 163, BAC of .08 is a per se violation of driving while intoxicated.  By July of 2005, all states, Washington D.C., and Puerto Rico had adapted BAC of .08 as the legal level intoxication.  If an individual's BAC is .08 or more, a presumption is established that the person was under the influence of intoxicating liquor.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, Chapter 1, Section D, Topic 16, Block c.  

Evidence clearly establishing that there was a wanton and reckless disregard of the probable consequences in vehicular accident is generally the decisive factor in a willful misconduct determination.  In vehicular accident cases, all factors such as evidence of excessive speed, improper diversion of attention to companions, or use of intoxicants, and so on, should be considered.  Although a single factor may not of itself be sufficient in a given case to be held wanton or reckless or the proximate cause, it is possible that, in view of the combined factors, the Veteran's manner of operation of a vehicle was so unreasonable and dangerous as to constitute a wanton and reckless disregard of the probable consequences.  In such a case, it is reasonable to conclude that an accident proximately resulted from such combined factors in the absence of any intervening cause, such as mechanical defect in the vehicle, a defect in the road, or actions by some other person.  See M21-1MR, Part III, Subpart v, Chapter 1, Section D, Topic 17, Blocks b and d.  

Analysis - Willful Misconduct

The Veteran died on October [redacted], 2005, at 8:17p.m., as the result of multiple blunt force injuries sustained in an in-service motor vehicle accident while stationed in Germany.  The Veteran was operating a motorcycle when the accident occurred.  The appellant contends that the Veteran's alcohol problems during service caused marital friction, so that when he died he had cut her out of all his survivor benefits.  She states that she has limited income or assets.  But she still maintains that on the night of the accident the Veteran was not drunk or intoxicated.  She states that she spoke with him on the phone shortly before the accident, and that he sounded "fine" and was speaking "clearly."  She also believes there is a discrepancy between the BAC listed on the German and American toxicology reports.  She states that the German report has the wrong decimal placement for the BAC.  See April 2006 Notice of Disagreement; April 2007 VA Form 9; April 2010 appellant statement; December 2010 hearing testimony.   

The March 2006 RO administrative decision denied the appellant entitlement to death benefits on the basis that the Veteran's death was determined to be the result of willful misconduct, due to driving while intoxicated.  

The preponderance of the evidence demonstrates that the Veteran's in-service death in an October 2005 motor vehicle accident was not incurred in the line of duty, but rather was incurred as a direct result of an act of willful misconduct for VA purposes.  See 38 C.F.R. §§ 3.1(n), 3.301.  In other words, his willful misconduct was the proximate cause of his death.  38 C.F.R. § 3.1(n)(3).  Specifically, the facts overwhelmingly demonstrate that the Veteran's willful misconduct was the result of his alcohol intoxication and colliding with another vehicle when attempting to pass on October [redacted], 2005.  This conclusion is demonstrated by the following facts in this case:

A DD Form 2064 (Certificate of Death) found that the Veteran died on October [redacted], 2005 at 8:17 p.m. due to multiple blunt force injuries in Germany.  His death was classified as an accident.

A Department of Defense (DOD) Armed Forces Institute of Pathology (AFIP) consultation report dated in October 2005 found that the toxicological specimen was good and that the Veteran's blood ethanol content was 120 in mg/dL.  

A German University of Saarland toxicology report dated in October 2005 indicated that the Veteran's BAC was 1.24 on first examination and 1.21 on second examination.

A German investigative summary dated in November 2005 established that there was "probable cause" to believe the Veteran committed the offence of " Drunken or Reckless Operation of a Vehicle" when he operated his motorcycle with a BAC of .121 grams of alcohol per 100 milliliters of blood.  His cause of death was multiple blunt force injuries and his manner of death was an accident.  This determination was based on an agent's investigative report, an autopsy, witness interviews, and a German police report, among other documents.  What is notable is that the Veteran's operation of the motorcycle on that evening was classified as "reckless," which is strongly indicative of willful misconduct for VA purposes.  See 38 C.F.R. § 3.1(n)(1).  

A Report of Contact with the Department of Army Casualty Office dated in November 2005 reflected that the cause of death was that the Veteran was on a motorcycle and attempted to pass a vehicle, thereby colliding with another vehicle.  Speeding and alcohol use could not be ruled out as factors.    

A DD Form 261 (Report of Investigation, Line of Duty and Misconduct Status) dated in January 2006 specifically found that the Veteran's death was proximately caused by his intentional misconduct or willful negligence, and was not in the line of duty.  His BAC was .120 grams of alcohol per 100ml of blood.  It was assessed that this BAC finding was not only conducted by the AFIP, but verified by German toxicology results. 

A Department of the Army memorandum dated in March 2006 noted that the Veteran's motorcycle accident was not in the line of duty because it was due to his own misconduct at the time of his death.  

The Board acknowledges the appellant's assertions that she spoke with the Veteran on the phone shortly before the accident, and that he sounded "fine" and was speaking "clearly."  She believes he was not intoxicated.  In this regard, although the appellant is indeed competent to report her observations about how the Veteran was speaking and acting prior to his accident, she is not competent to render an opinion on his BAC, absent evidence showing that she has medical training or expertise.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  The Board emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  A BAC finding requires laboratory testing and analysis, something the appellant is not qualified to do.  Regardless of whether the appellant thinks the Veteran was not intoxicated based on her personal observations, if an individual's BAC is .08 or more, such as in the present case, a presumption is established that the person was under the influence of intoxicating liquor.  See M21-1MR, Part III, Subpart v, Chapter 1, Section D, Topic 16, Block c.  

The appellant also maintains there is a discrepancy between the BAC number listed on the German and American toxicology reports.  This argument holds little weight.  The Board emphasizes that toxicology reports for BAC can be based on different measuring systems in different countries.  A decimal shift for what is essentially the same reading is of no consequence.  The BAC readings in the present case are consistent, as the Veteran was deemed to be intoxicated in all the assessments.  Significantly, the DD Form 261 (Report of Investigation, Line of Duty and Misconduct Status) dated in January 2006 reflected that the BAC finding of .120 was not only conducted by the AFIP, but verified by German toxicology results. 

It is also noteworthy that the appellant has never suggested, and the evidence does not otherwise demonstrate, that the accident proximately resulted from an intervening cause, such as mechanical defect in the vehicle, a defect in the road, or actions by some other person.  

In conclusion, the Veteran's willful misconduct due to alcohol intoxication and colliding with another vehicle when attempting to pass was the proximate cause of his death.  See 38 C.F.R. §§ 3.1(n), 3.301.  As the pertinent facts are not in dispute, the appellant's claim must be denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

The Veteran's death due to injury sustained in an October [redacted], 2005 motor vehicle accident was the result of willful misconduct, such that the DIC claim is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


